THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH WARRANT OR SHARES UNDERLYING THE WARRANTS NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT




PRIME SUN POWER INC.


COMMON STOCK PURCHASE WARRANT “A-1”


Number of Shares: 8,022,980
 
Holder: Arimathea Limited
 
 
 
Original Issue Date: May 10, 2008
 
 
 
 
 
Expiration Date: May 10, 2018
 
 
 
 
 
Exercise Price per Share: U.S. $1.62
 
 

 
Prime Sun Power Inc., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
ARIMATHEA LIMITED, or its registered assigns (the “Warrant Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company up
to Eight Million Twenty-Two Thousand Nine Hundred and Eighty (8,022,980) shares
(as adjusted from time to time as provided in Section 7, the “Warrant Shares”)
of common stock, $.0001 par value (the “Common Stock”), of the Company at a
price of one dollar and sixty two cents ($1.62) per Warrant Share (as adjusted
from time to time as provided in Section 7, the “Exercise Price”), at such dates
as set forth in Section 5 hereof (such dates, the “Vesting Dates”) and from time
to time from and after the date thereof and through and including 5:00 p.m. New
York City time on May 9, 2018 (the “Expiration Date”), and subject to the
following terms and conditions:
   
1.   Registration of Warrant. The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to time.
The Company may deem and treat the registered Warrant Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Warrant Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.
 
2.   Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws. The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “Securities Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the Securities Act and in accordance with federal
and state securities laws. This Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the Securities
Act afforded by Regulation S thereunder, and the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
except as provided in Regulation S). “Person” means an individual, partnership,
firm, limited liability company, trust, joint venture, association, corporation,
or any other legal entity.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Validity of Warrant and Issue of Shares. The Company represents and
warrants that this Warrant has been duly authorized and validly issued and
warrants and agrees that all of the Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof. The
Company further warrants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved a sufficient number of Common Stock to
provide for the exercise of the rights represented by this Warrant.
 
4.         Registration of Transfers and Exchange of Warrants.
 
a.   Subject to compliance with the legend set forth on the face of this
Warrant, the Company shall register the transfer of any portion of this Warrant
in the Warrant Register, upon surrender of this Warrant with the Form of
Assignment attached hereto duly completed and signed, to the Company at the
office specified in or pursuant to Section 13. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.
 
b.   This Warrant is exchangeable, upon the surrender hereof by the Warrant
Holder to the office of the Company specified in or pursuant to Section 13 for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder. Any such New
Warrant will be dated the date of such exchange.
  
 
2

--------------------------------------------------------------------------------

 
 
5.      Exercise of Warrants.
 
a.  This Warrant shall vest and become exercisable upon the attainment of the
terms and conditions set forth on Exhibit A.


b.  Upon surrender of this Warrant with the Form of Election to Purchase
attached hereto on Exhibit B, duly completed and signed to the Company, at its
address set forth in Section 13, and upon payment and delivery of the Exercise
Price per Warrant Share multiplied by the number of Warrant Shares that the
Warrant Holder intends to purchase hereunder, in lawful money of the United
States of America, in cash or by certified or official bank check or checks, to
the Company, all as specified by the Warrant Holder in the Form of Election to
Purchase, the Company shall promptly (but in no event later than 7 business days
after the Date of Exercise (as defined herein)) issue or cause to be issued and
cause to be delivered to or upon the written order of the Warrant Holder and in
such name or names as the Warrant Holder may designate (subject to the
restrictions on transfer described in the legend set forth on the face of this
Warrant), a certificate for the Warrant Shares issuable upon such exercise, with
such restrictive legend as required by the Securities Act. Any person so
designated by the Warrant Holder to receive Warrant Shares shall be deemed to
have become holder of record of such Warrant Shares as of the Date of Exercise
of this Warrant.
 
c.   A “Date of Exercise” means the date on which the Company shall have
received (i) this Warrant (or any New Warrant, as applicable), with the Form of
Election to Purchase attached hereto (or attached to such New Warrant)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased.
 
d.   This Warrant shall be exercisable at any time after the Vesting Dates and
from time to time for such number of Warrant Shares as is indicated in the
attached Form of Election To Purchase. If less than all of the Warrant Shares
which may be purchased under this Warrant are exercised at any time, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares for which no exercise
has been evidenced by this Warrant.
 
e.   (i) Notwithstanding anything contained herein to the contrary, the holder
of this Warrant may, at its election exercised in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):
  
Net Number = (A x (B - C))/B
 
(ii) For purposes of the foregoing formula:
 
A= the total number shares with respect to which this Warrant is then being
exercised.
 
 
3

--------------------------------------------------------------------------------

 
 
B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.
 
C= the Warrant Exercise Price then in effect at the time of such exercise.
 
f.   The holder of this Warrant agrees not to exercise this Warrant for a period
of twelve (12) months. The holder of this Warrant also agrees not to elect a
Cashless Exercise so long as there is an effective registration statement for
the Warrant Shares.
 
6.   Maximum Exercise. The Warrant Holder shall not be entitled to exercise
this Warrant on a Date of Exercise in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Warrant Holder and its affiliates on an
exercise date, and (ii) the number of shares of Common Stock issuable upon the
exercise of this Warrant with respect to which the determination of this
limitation is being made on an exercise date, which would result in beneficial
ownership by the Warrant Holder and its affiliates of more than 4.9% of the
outstanding shares of Common Stock on such date. This Section 6 may be waived or
amended only with the consent of the Holder and the consent of holders of a
majority of the shares of outstanding Common Stock of the Company. For the
purposes of the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder.
 
7.   Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefore, are subject to adjustment upon the
occurrence of the following events, and all such adjustments shall be
cumulative, provided however, that no adjustment of the number of shares of
Common Stock or other securities shall occur unless and until such cumulative
adjustment shall equal twenty percent (20%) of the number of shares of Common
Stock or other securities at the time issuable upon exercise of this Warrant:
 
a.   Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization, consolidation or other similar
event affecting the number of outstanding shares of stock or securities.
 
b.   Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof, as determined at the sole discretion of such holder, at any time after
the consummation or effective date of such Reorganization (the "Effective
Date"), shall receive, in lieu of the shares of stock or other securities at any
time issuable upon the exercise of the Warrant issuable on such exercise prior
to the Effective Date, the stock and other securities and property (including
cash) to which such holder would have been entitled upon the Effective Date if
such holder had exercised this Warrant immediately prior thereto (all subject to
further adjustment as provided in this Warrant).
 
 
4

--------------------------------------------------------------------------------

 
 
c.   Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.
  
d.   The Company sells, grants or issues any shares, options, warrants, or any
instrument convertible into shares or equity in any form below the exercise
price per share of the Warrant. In the event the Company sells, grants or issues
any shares, options, warrants, or any instrument convertible into shares or
equity in any form below the current exercise price per share of the Warrant,
other than Excluded Securities, then the current exercise price per share for
the Warrant shall be reduced to such lower price per share. Such reduction shall
be made at the time such transaction is executed. “Excluded Securities” means
Company shares reserved for employee and consultant stock options and
compensatory equity incentive programs, stock grants made in connection with
debt or equity financing, and stock, options, warrants, convertible instruments
and any other securities issued in connection with the mergers and acquisitions
of companies or assets.
 
8.   Fractional Shares. The Company shall not be required to issue or cause to
be issued fractional Warrant Shares on the exercise of this Warrant. The number
of full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.
 
9.   Sale or Merger of the Company. Upon a Change in Control, the restrictions
contained in Section 6 shall immediately be released and the Warrant Holder will
have the right to exercise this Warrant concurrently with such Change in Control
event or any and all Term. For purposes of this Warrant, the term “Change in
Control” shall mean a consolidation or merger of the Company with or into
another company or entity in which the Company is not the surviving entity or
the sale of all or substantially all of the assets of the Company to another
company or entity not controlled by the then existing stockholders of the
Company in a transaction or series of transactions.
  
10.  Notice of Intent to Sell or Merge the Company. The Company will give
Warrant Holder ten (10) business days notice before the event of a sale of all
or substantially all of the assets of the Company or the merger or consolidation
of the Company in a transaction in which the Company is not the surviving
entity.
 
 
5

--------------------------------------------------------------------------------

 
 
11.  Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.
 
12. Registration of Shares.


(a) Inclusion on Registration Statement. If the Company proposes to file a
registration statement under the Securities Act with respect to an offering for
its own account of any class of its equity securities (other than a registration
statement relating solely to employee benefit plans or filed in connection with
an exchange offer, a transaction to which Rule 145 (or any successor provision)
under the Securities Act applies or an offering of securities solely to the
Company's existing shareholders), then the Company shall in each case give
written notice of such proposed filing to the Warrant Holder as soon as
practicable (but no later than 20 business days) before the anticipated filing
date, and such notice shall offer the Warrant Holder the opportunity to register
such number of shares of Common Stock as the Warrant Holder may request. The
Warrant Holder shall so advise the Company in writing within 10 business days
after the date on which the Company's notice is so given, setting forth the
number of shares of Common Stock for which registration is requested. If the
Company's offering is to be an underwritten offering, the Company shall, subject
to the further provisions of this Agreement, use its reasonable best efforts to
cause the managing underwriter or underwriters to permit the Warrant Holder to
be included in the registration for such offering to include such Common Stock
in such offering on the same terms and conditions as any similar securities of
the Company included therein. The right of the Warrant Holder to registration
pursuant to this Section 12 in connection with an underwritten offering by the
Company shall, unless the Company otherwise assents, be conditioned upon the
Warrant Holder's participation as a seller in such underwritten offering and its
execution of an underwriting agreement with the managing underwriter or
underwriters selected by the Company. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such offering deliver a written opinion
to the Company that either because of (a) the kind of securities that the
Company, the Warrant Holders and any other persons or entities intend to include
in such offering or (b) the size of the offering that the Company, the Warrant
Holders and any other persons or entities intend to make, the success of the
offering would be materially and adversely affected by inclusion of the Common
Stock requested to be included, then (i) in the event that the size of the
offering is the basis of such managing underwriter's opinion, the number of
shares of Common Stock to be registered and offered for the accounts of holders
shall be reduced pro rata on the basis of the number of securities requested by
such holders to be registered and offered to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount
recommended by such managing underwriter or underwriters (provided that if
securities are being registered and offered for the account of other persons or
entities in addition to the Company, such reduction shall not be proportionally
greater than any similar reductions imposed on such other persons or entities)
and (ii) in the event that the combination of securities to be offered is the
basis of such managing underwriters opinion, (x) the Common Stock to be included
in such registration and offering shall be reduced as described in clause (i)
above or (y) if such actions would, in the reasonable judgment of the managing
underwriter, be insufficient to substantially eliminate the adverse effect that
inclusion of the Common Stock requested to be included would have on such
offering, such Common Stock will be excluded entirely from such registration and
offering. Any Common Stock excluded from an underwriting shall, if applicable,
be withdrawn from registration and shall not, without the consent of the
Company, be transferred in a public distribution prior to the earlier of ninety
(90) days (or such other shorter period of time as the managing underwriter may
require) after the effective date of the registration statement or ninety (90)
days after the date the holders of such stock are notified of such exclusion.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Requirement of filing a Registration Statement. At any time after the date
hereof, the Warrant Holder shall have the right to require the Company to
prepare and file one registration statement with the U.S. Securities and
Exchange Commission, which shall cover all of the shares of the Common Stock
underlying this Warrant. The Company shall:


(i)   prepare and file with the Securities and Exchange Commission a
registration statement on any form for which the Company then qualifies and
which counsel for the Company shall deem appropriate and which form shall be
available for the sale or distribution of such Common Stock in accordance with
the intended method of distribution thereof, and use its reasonable best efforts
to cause such registration statement to become effective; and


(ii)  prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than ninety (90) days or such
shorter period as shall terminate when the distribution of all Common Stock
covered by such registration statement shall have terminated and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Warrant Holder.
 
13.  Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:
 
If to the Company:
 
Prime Sun Power Inc.
14 Wall Street,
20th Floor,
New York, NY 10005
212-618-1306
 
 
7

--------------------------------------------------------------------------------

 
 
If to the Warrant Holder:


Arimathea Limited
c/o Wilton Group
22 Athol Street
Douglas
Isle of Man IM1 1JA
 
14.  Miscellaneous.
 
a.   This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.
  
b.   Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
c.   THE PARTIES HERETO AGREE THAT THIS WARRANT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. ALL
PARTIES HERETO, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WAIVE AND FOREVER RELINQUISH THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS WARRANT, ANY CONDUCT, ACT OR OMISSION OF ANY OTHER PARTY
HERETO. THE COMPANY AND THE WARRANT HOLDER EACH HEREBY IRREVOCABLY CONSENT TO
THE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF
NEW YORK IN THE BOROUGH OF MANHATTAN FOR ALL PURPOSES IN CONNECTION WITH ANY
ACTION OR PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS WARRANT AGREE THAT
ANY ACTION INSTITUTED UNDER THIS WARRANT SHALL BE BROUGHT ONLY IN SUCH COURTS.
 
d.   The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
e.   In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceablilty of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
 
8

--------------------------------------------------------------------------------

 
 
f.   The Warrant Holder shall not, by virtue hereof, be entitled to any voting
or other rights of a shareholder of the Company, either at law or equity, and
the rights of the Warrant Holder are limited to those expressed in this Warrant.
 


[SIGNATURES ON FOLLOWING PAGE]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated and agreed by the
Warrant Holder.




PRIME SUN POWER INC., a Nevada corporation
 

          By: /s/ Barbara Salz        

--------------------------------------------------------------------------------

Name: Barbara Salz       Title: Corporate Secretary      







WARRANT HOLDER:


ARIMATHEA LIMITED
 

          By:        

--------------------------------------------------------------------------------

Name:       Title:      

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


All of the Warrant Shares shall vest and become exercisable upon the closing of
the first acquisition by the Company of equity securities, assets, license or
strategic alliance with an operating enterprise by the Company that shall be
utilized as the basis for commencing the Company’s new business model.
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)
 
To: Prime Sun Power Inc.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $.0001 par value, of Prime Sun Power Inc., and
encloses the Warrant and $1.62 for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print name and address)
 
 
 
 
 
 
 
 
 
 
 
(Please insert Social Security or Tax Identification Number)
 
 
 

 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print name and address)
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
 
Dated: _______________
Name of Warrant Holder:
 
 

 
 
 
(Print)
 
 
 
 
 
 
 
(By:)
 
 
 
 
 
 
 
(Name:)
 
 
 
 
 
 
 
(Title:)
 
 
 
 
 
 
 
Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant

 
 
13

--------------------------------------------------------------------------------

 